                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON


UNITED STATES OF AMERICA

v.                                        CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV


                 UNITED STATES PROPOSED FORFEITURE
            JURY INSTRUCTIONS AND SPECIAL VERDICT FORM

     Comes now the United States of America, by Andrew J. Tessman

and Erik S. Goes, Assistant United States Attorneys for the Southern

District of West Virginia, and submits the following proposed jury

instructions and special verdict form regarding forfeiture.

                             Respectfully Submitted,

                             LISA G. JOHNSTON
                             Acting United States Attorney

                       By:   /s/ Andrew J. Tessman
                             ANDREW J. TESSMAN
                             Assistant United States Attorney
                             Illinois State Bar No. 6297763
                             300 Virginia Street, East, Room 4000
                             Charleston, WV 25301
                             Telephone: 304-345-2200
                             Fax: 304-347-5104
                             E-mail: andrew.tessman@usdoj.gov

                             /s/ Erik S. Goes __
                             ERIK S. GOES
                             Assistant United States Attorney
                             WV Bar No. 6893
                             300 Virginia Street, East, Room 4000
                             Charleston, WV 25301
                             Telephone: 304-345-2200
                             Fax: 304-347-5104
                             E-mail: erik.goes@usdoj.gov
            UNITED STATES PROPOSED INSTRUCTION NO. __
                       FORFEITURE GENERALLY


     Ladies and Gentlemen of the Jury, in view of your verdict that

Defendant NEDELTCHO VLADIMIROV is guilty of the offenses charged

in Counts 1 through 5 of the Superseding Indictment, you have one

more task to perform before you are discharged. I now must ask you

to render special verdicts concerning property that the United States

has alleged is subject to forfeiture to the United States.



     There are two separate statutes providing for the forfeiture

of property in this case, one based on a conspiracy to commit mail

and wire fraud and one based on money laundering. The fraud conspiracy

statute provides that all property derived from or constituting the

proceeds of a scheme to defraud is subject to forfeiture. The money

laundering statute provides that all property involved in a money

laundering offense, or any property traceable thereto, is subject

to forfeiture. As to each item of property for which the United States

seeks forfeiture, you must find whether the property is connected

to the underlying crime in the way that statute provides. I will

define these terms for you in a moment.




                                  2
     The items that the United States is seeking to forfeit include:

            a.   Approximately $60,000.00 seized from defendant
                 NEDELTCHO VLADIMIROV’S account ending in 4623 at City
                 National Bank;

            b.   Approximately $9,029.24 seized from defendant
                 NEDELTCHO VLADIMIROV’S account ending in 8889 at City
                 National Bank;

            c.   Approximately $1,831.75 seized from defendant
                 NEDELTCHO VLADIMIROV’S account ending in 8197 at JP
                 Morgan Chase Bank; and

            d.   A forfeiture money judgment of at least $500,000.


     These items will also be listed for you on special verdict forms,

which I will give to you before you retire to consider your verdict. 1




1Federal   Rules of Criminal Procedure 32.2(b)(1) and (4).

                                   3
            UNITED STATES PROPOSED INSTRUCTION NO. __

         JURY MAY CONSIDER TRIAL EVIDENCE AS WELL AS ANY
     ADDITIONAL EVIDENCE PRESENTED ON THE ISSUE OF FORFEITURE


     While deliberating, you may consider any evidence, including

testimony, offered by the parties at any time during this trial. 2




2 UnitedStates v. Bornfield, 145 F.3d 1123, 1134 (10th Cir. 1998)
(quoting jury instruction hat while deliberating on forfeiture “you
may consider any evidence offered by the parties before your previous
deliberations”), cert. denied, 528 U.S. 1139 (2000); United States
v. Capoccia, 53 F.3d 103, 109 (2d Cir. 2007) (the court may rely
on evidence from the guilt phase of trial, even if the forfeiture
is contested; it is not necessary for the United States to reintroduce
that evidence in the forfeiture hearing); Fed. R. Crim. P. 32.2(b)(1)
(court’s determination may be based on evidence already in the
record).

                                  4
             UNITED STATES PROPOSED INSTRUCTION NO._
                      DEFINITION OF PROCEEDS

     Property subject to forfeiture as proceeds of a scheme to
defraud includes any money obtained as a result of the scheme, and
any property obtained with the money. Proceeds are not limited to
the net gain or profit realized from the offense but means the total
amount of money received by the defendant as a result of his criminal
activity.

     Proceeds remain proceeds regardless of how many times the
property may change form. For example, the proceeds of a crime may
start out as money in one bank account, be moved to a second bank
account, be converted to a check, and then used to buy a car. In
that case, each of the items would be considered the proceeds of
the offense, or property derived from such proceeds. Proceeds of
an offense remain the proceeds of the offense even as the change
form from one thing to another.

     In a case, like this one, involving a scheme to defraud, property
is subject to forfeiture if it is derived from or traceable to the
scheme as a whole; it is not necessary for the United States to trace
the property to a particular execution of the scheme, such as a
particular mailing or wire transfer. 3




3 UnitedStates v. Swanson, 394 F.3d 520, 529 n.4 (7th Cir. 2005)
(a change in the form of the proceeds does not prevent forfeiture;
property traceable to the forfeitable property is forfeitable as
well); United States v. Venturella, 585 F.3d 1013, 1015, 1016-17
(7th Cir. 2009) (forfeiture in mail fraud case “is not limited to
the amount of the particular mailing but extends to the entire
scheme.”).

                                  5
             UNITED STATES PROPOSED INSTRUCTION NO. _
                “INVOLVED IN” PROEPRTY EXPLAINED

     The phrase “property involved in” a money laundering violation
either in 18 U.S.C. § 1956 or 18 U.S.C. § 1957 includes:

     (1)   The money or other property that was the subject of the
           financial transaction that constituted the money
           laundering violation;

     (2)   Any fees or commission paid to the money launderer; and

     (3)   Any property used to facilitate the money laundering
           violation. 4


     Property may be the subject of the money laundering financial
transaction in a number of ways. For example, the property may be
the proceeds of the underlying specified unlawful activity which
are being laundered; it may be the legitimately obtained property
that the criminally derived proceeds were commingled with at the
time the financial transaction took place 5; or it may be property
that was obtained as party of an exchange or purchase that constitutes
the money laundering violation for which the defendant has been found
guilty.

     Property that was used to facilitate the money laundering
transaction may include property that was not part of the transaction
itself, but was used to make the money laundering offense easier
to commit or harder to detect. Property need not be indispensable
to the commission of the money laundering violation and need not
be used exclusively for that purpose to be facilitating property.

     Property that is used the majority of the time for legitimate
purposes may nevertheless facilitate a money laundering violation.
Accordingly, the types of property that may be used to facilitate
a money laundering violation include money in financial accounts,
personal property, real property, and businesses. All that is
necessary is that the United States prove that the property was used
in any manner or part to commit or facilitate the commission of a



4United States v. Warshak, No. 1:06-cr-00111, 2008 WL 509258, at
*1 (S.D. Ohio Feb. 22, 2008).
5United States v. Kivanc, 714 F.3d 782, 794-95 (4th Cir. 2013).


                                  6
money laundering violation. 6

     As in the case of property subject to forfeiture as proceeds,
property involved in a money laundering offense includes any property
traceable to the property that was involved in the offense.




6United States v. Warshak, No. 1:06-cr-00111, 2008 WL 509258, at
*1 (S.D. Ohio Feb. 22, 2008).

                                 7
            UNITED STATES PROPOSED INSTRUCTION NO. __

            FORFEITURE FOR MONEY LAUNDERING VIOLATIONS
            MONEY LAUNDERING - COUNTS TWO THROUGH FOUR
                       (18 U.S.C. § 1957(a))

     As you know, Counts Two through Four of the Superseding

Indictment charged defendant, NEDELTCHO VLADIMIROV, with having

violated Title 18, United States Code, Section 1957(a), that is,

knowingly engaged and attempted to engage in monetary transactions

affecting interstate commerce in criminally derived property that

was of a value greater than $10,000 and that was derived from a

specified unlawful activity, that is, mail fraud (18 U.S.C. § 1341),

wire fraud (18 U.S.C. § 1343), and interstate transportation of

stolen property (18 U.S.C. § 2314).

     Since you have determined by your verdict that the defendant

did violate Section 1957(a), as charged in Counts Two through Four,

you must now decide whether the defendant must forfeit certain

property alleged as being subject to forfeiture under Title 18,

United States Code, Section 982(a)(1), Title 28, United States Code,

Section 2461(c), and Fed. R. Crim. P. 32.2(a).




                                 8
     To "forfeit" means to be divested or deprived of the ownership

of something as a penalty for the commission of a crime. Section

982(a)(1) requires the defendant to forfeit to the United States

any property, real or personal, that was involved in the money

laundering offenses for which he has been convicted, or any property

traceable to such property.




                                 9
            UNITED STATES PROPOSED INSTRUCTION NO. __

           FORFEITURE FOR MONEY LAUNDERING VIOLATIONS
             MONEY LAUNDERING CONSPIRACY – COUNT ONE
                      (18 U.S.C. § 1956(h))

     As you know, Count One of the Superseding Indictment charged

the defendant, NEDELTCHO VLADIMIROV, with a violation of Title 18,

United States Code, Section 1956(h), money laundering conspiracy.

     Since you have determined by your verdict that the defendant

did violate Title 18, United States Code, Section 1956(h), you must

now decide whether the defendant must forfeit certain property

alleged to be subject to forfeiture under Title 18, United States

Code, Section 982(a)(1), Title 28, United States Code, Section

2461(c), and Fed. R. Crim. P. 32.2(a).

     Title 18, United States Code, Section 982(a)(1) provides, in

pertinent part, as follows:

     The court, in imposing sentence on a       person convicted
     of an offense in violation of . . . Title 18, United States
     Code, Section 1956, . . . shall order that the person
     forfeit to the United States any property, real or
     personal, involved in such offense, or any property
     traceable to such property.

     Federal Rule of Criminal Procedure 32.2(b)(1)(A)

provides, in pertinent part, as follows:

     As soon as practical after a verdict or finding of guilty,
     . . . on any count in an indictment . . . regarding which
     criminal forfeiture is sought, the court (or jury) must
     determine what property is subject to forfeiture under
     the applicable statute . . . .



                                 10
     Further, any person who is convicted of violating the 18 U.S.C.

§ 1956(h) money laundering conspiracy statute shall forfeit any real

or personal property involved in such violation, or any property

traceable to such property. 7




     718   U.S.C. § 982(a)(1).

                                 11
            UNITED STATES PROPOSED INSTRUCTION NO. __

      FORFEITURE REGARDING CONSPIRACY TO COMMIT MAIL FRAUD
                   AND WIRE FRAUD – COUNT FIVE
                        (18 U.S.C. § 1349)

     As you know, Count Five of the Superseding Indictment charged

defendant, NEDELTCHO VLADIMIROV, with conspiracy to commit mail

fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343), in

violation of 18 U.S.C. § 1349.

     Since you have determined by your verdict that the defendant

did violate 18 U.S.C. § 1349 by conspiring to commit mail fraud and

wire fraud, you must now decide whether the defendant must forfeit

certain property alleged to be subject to forfeiture under Title

18, United States Code, Section 981(a)(1)(C), Title 28, United States

Code, Section 2461(c), and Fed. R. Crim. P. 32.2(a).

     Title 28, United States Code, Section 2461(c) and Title 18,

United States Code, Section 981(a)(1)(C), provide for the criminal

forfeiture of:

     [a]ny property, real or personal, which constitutes or
     is derived from proceeds traceable to . . . any offense
     constituting Aspecified unlawful activity@ . . . or a
     conspiracy to commit such offense.

     Title 18, United States Code, Sections 1341 and 1343 are

identified in Title 18, United States Code, Sections 1956(c)(7)(A)

and 1961(1), as specified unlawful activities, therefore, forfeiture




                                 12
of the above-described property is appropriate for those offenses

under Title 18, United States Code, Section 981(a)(1)(C) and Title

28, United States Code, Section 2461(c).




                               13
           UNITED STATES PROPOSED INSTRUCTION NO. ____

                 STANDARD OF PROOF FOR FORFEITURES

     To find that the alleged property are subject to forfeiture,

you must be convinced by a preponderance of the evidence 8 that

property charged fairly represent the amounts derived from proceeds

that the defendant obtained directly or indirectly from the offenses

charged in the Superseding Indictment, or where appropriate, that

such property were involved in those offenses.

     To prove something Aby a preponderance of the evidence@ means

Ato prove that something is more likely so than not so.      In other

words, a preponderance of the evidence means such evidence as, when

considered and compared with the evidence opposed to it, has more

convincing force, and produces in your minds a belief that what is

sought to be proved is more likely true than not true.   This standard

does not require proof to an absolute certainty, since proof to an

absolute certainty is seldom possible in any case.@ 9




8United States v. Powell, No. 00-4293, 00-4309, 2001 WL 51010 (4th
Cir.), cert. denied, 532 U.S. 1072 (2001), citing United States v.
Corrado, 227 F.3d 543, 551-52 (6th Cir. 2000); United States v.
Tanner, 61 F.3d 231 (4th Cir. 1995), cert. denied, 516 U.S. 1119
(1996).
93 O’Malley, Grenig & Lee, Federal Jury Practice and Instructions,
§ 104.01 (5th ed. 2000).

                                 14
            UNITED STATES PROPOSED INSTRUCTION NO. ___

                   GENERAL FORFEITURE PROVISIONS

     To Aforfeit@ means to be divested or deprived of the ownership

of something as a penalty for the commission of a crime.       In your

consideration of the forfeiture claim, you are instructed that your

previous determination that the defendant is guilty of having

committed the offenses alleged in the Superseding Indictment is final

and conclusive, and you must not seek to discuss or determine anew

the guilt or innocence of the defendant.

     You are further instructed that all of the instructions

previously given to you concerning your consideration of the

evidence, the credibility or the believability of the witnesses,

your duty to deliberate together, and the necessity of a unanimous

verdict, will all continue to apply during your supplementary

deliberations   concerning   the   forfeiture   claim.   The   specific

instructions I gave you earlier continue to apply.

     With respect to the proceeds alleged to be forfeitable, you

will be provided with a special verdict form for your convenience

and use.   You will take this special verdict form to the jury room

and, when you have reached a unanimous agreement as to the claim

of forfeiture, your foreperson will complete the special verdict

form, sign and date it, and then return it to the courtroom.




                                   15
           UNITED STATES PROPOSED INSTRUCTION NO. ___
                 MULTIPLE GROUNDS FOR FORFEITURE


     Certain monies or items of property which are determined to

be forfeitable may be subject to forfeiture on multiple grounds.

You need not be concerned with “overlapping” of monetary amounts

or properties. The Court will conduct additional proceedings later,

if necessary, to account for possible overlapping. You need concern

yourself only with whether the properties as set out in the special

verdict forms below were connected with violations of federal laws

as stated in the Superseding Indictment and these instructions. It

is important, however, that you indicate on the special form all

grounds on which you find any given property subject to forfeiture.




                                16
            UNITED STATES PROPOSED INSTRUCTION NO. ___
                       SPECIAL VERDICT FORMS


     A special verdict form has been prepared for you. The special

verdict form lists the property that the United States asserts has

a nexus to the crimes for which the defendant has been convicted.

The same property may be subject to forfeiture in connection with

more than one offense, 10 so you must answer the questions separately

for each time and for each offense. You may answer each question

by simply putting an “X” or check in space provided next to the words

“YES” or “NO.”




10UnitedStates v. Brown, No. 3:06-cr-204, 2007 WL 470445, at *6 (M.D.
Fla. Feb. 13, 2007) (there was nothing improper about an instruction
advising the jury that the special verdict form allowed it to indicate
that the property was forfeitable on more than on basis.)

                                 17
18
                        UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                       CRIMINAL NO. 2:20-cr-00054


NEDELTCHO VLADIMIROV



                         SPECIAL VERDICT FORM

     We, the jury, return the following Special Verdict as to the
property for which the United States has alleged there is a nexus
between the property and the defendant’s offenses:

     1. Approximately $60,000.00 seized from defendant NEDELTCHO
        VLADIMIROV’S bank account ending in 4623 at City National Bank

            a.    Does the approximately $60,000.00 seized from
                  defendant NEDELTCHO VLADIMIROV’S bank account ending
                  in 4623 at City National Bank represent property
                  constituting or derived from, any proceeds the
                  defendant obtained, directly or indirectly, as a
                  result of the violations charged in Counts One
                  through Five of the Superseding Indictment?

                  YES _______________       NO   _______________


            b.    Does the approximately $60,000.00 seized from
                  defendant NEDELTCHO VLADIMIROV’S bank account ending
                  in 4623 at City National Bank involved in the money
                  laundering violations charged in Counts One through
                  Four of the Superseding Indictment?

                  YES _______________       NO   _______________




                                   19
  2. Approximately $9,029.24 seized from defendant NEDELTCHO
     VLADIMIROV’S bank account ending in 8889 at City National Bank

         a.     Does the approximately $9,029.24 seized from
                defendant NEDELTCHO VLADIMIROV’S bank account ending
                in 8889 at City National Bank represent property
                constituting or derived from, any proceeds the
                defendant obtained, directly or indirectly, as a
                result of the violations charged in Counts One
                through Five of the Superseding Indictment?

                YES _______________           NO   _______________


         b.     Does the approximately $9,029.24 seized from
                defendant NEDELTCHO VLADIMIROV’S bank account ending
                in 8889 at City National Bank involved in the money
                laundering violations charged in Counts One through
                Four of the Superseding Indictment?

                YES _______________           NO   _______________

  3. Approximately $1,831.75 seized from defendant NEDELTCHO
     VLADIMIROV’S bank account ending in 8197 at JP Morgan Chase
     Bank

         a.     Does the approximately $1,831.75 seized from
                defendant NEDELTCHO VLADIMIROV’S bank account ending
                in 8197 at JP Morgan Chase Bank represent property
                constituting or derived from, any proceeds the
                defendant obtained, directly or indirectly, as a
                result of the violations charged in Counts One
                through Five of the Superseding Indictment?

              YES _______________             NO   _______________


         b.     Does the Approximately $1,831.75 seized from
                defendant NEDELTCHO VLADIMIROV’S bank account ending
                in 8197 at JP Morgan Chase Bank involved in the money
                laundering violations charged in Counts One through
                Four of the Superseding Indictment?

                YES _______________           NO   _______________



FOREMAN: ________________________        DATE: ______________________

                                    20
                      CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing "UNITED STATES

PROPOSED FORFEITURE JURY INSTRUCTIONS AND SPECIAL VERDICT FORM@ have

been electronically filed and service has been made on opposing

counsel by virtue of such electronic filing this the 6th day of July,

2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     Suite 100
                     1219 Virginia Street East
                     Charleston, WV 25301-2912
                     tlafon@cdlwv.com



                          /s/ Andrew J. Tessman
                          ANDREW J. TESSMAN
                          Assistant United States Attorney
                          WV State Bar No. 13734
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: andrew.tessman@usdoj.gov

                          /s/ Erik S. GOES_
                          ERIK S. GOES
                          Assistant United States Attorney
                          WV Bar No. 6893
                          300 Virginia Street, East, Room 4000
                          Charleston, WV 25301
                          Telephone: 304-345-2200
                          Fax: 304-347-5104
                          E-mail: erik.goes@usdoj.gov




                                 21
